DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 13, 14, 16, 17, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 20060134600) in view of Cliffel (US 20050014129).
	With respect to claim 1, Fuhr discloses a microfluidic device for creating within a cell assembly a cell-free area, comprising at least one cell chamber having a first area and a second area.  At least one mechanical excluding means (Figure 7:91) is provided for excluding cells from the first area of the chamber.  At least paragraphs [0085]-[0090] state that the mechanical excluding means include imprinting tools that selectively remove cells from first areas directly underneath a corresponding imprinting tool.  It is believed that Figs. 7 and 8A-D show the imprinting tools creating a plurality of first areas where cells are removed surrounded by a plurality of second areas where cell remain, wherein the second areas are outside of the operation range of the imprinting tools used to make the first areas (for example, Figs. 8C and 8D show untreated cell portions that extend beyond the imprinted areas).  In the alternative, it would have been obvious to ensure that the second area comprising untreated cells fully surrounds the entire mechanical excluding means structure 91, so that there is at least one second area that is outside the operation range of the mechanical excluding means.  Figures 1-5 provide context which more clearly shows that the Fuhr tools are used to manipulate cells in a first area while leaving other cells untouched in a surrounding second area (see, especially, Figs. 1B, 2K and 5).  Those of ordinary skill would have recognized that it wouldn’t be productive to align the mechanical excluding means 91 of Fuhr with portions of a substrate that are not covered by cells.  Rather, it would have been obvious to work within the boundaries of a cell layer, and then reposition the mechanical excluding 
	Cliffel discloses a microfluidic device for treating and evaluating cells.  Cliffel indicates that at least one cell chamber (Figure 7A:704) is provided, wherein the cell chamber has at least one inlet (Figure 7B:708) and at least one outlet (Figure 7B:707).  Cliffel additionally shows that a mechanical means (Figure 7A:705) is used to mechanically press on cells located within a first area of the chamber.  This is described in at least paragraphs [0224]-[0227].
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Fuhr microfluidic device is configured as a flow chamber, such that the cell chamber includes at least one inlet.  Cliffel teaches that it is important to provide cells with a flow of critical gases and nutrients during culture.  Cliffel additionally teaches in at least paragraphs [0004]-[0009] that an inlet is useful for delivering compounds of interest of cells in order to affect their behavior while they are exposed to a mechanical stimulus force.  Microfluidic flow cells having an inlet for supplying elements critical for cell culture and an outlet for removing wastes are considered to be well known in the art.

	Cliffel discloses the microfluidic device for treating and evaluating cells as described above.  Cliffel additionally shows that a mechanical means (Figure 7A:705) is used to mechanically press on cells located within a first area of the chamber.  This is described in at least paragraphs [0224]-[0227].  The mechanical excluding means is formed using a flexible membrane (Figure 7A:705) that is pneumatically activated using an actuation line (Figure 7A:723).  
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Fuhr method with an actuation line configured to operate the mechanical excluding means.  Those of ordinary skill would have recognized that pneumatic actuation lines could be used to individually drive each of the imprinting elements 91 of Fuhr via positive and negative pressure, and that this would be a functionally equivalent alternative to the positioning motors and piezoelectric drives taught in paragraphs [0043] and [0078].  Alternatively, Cliffel teaches that cells can be manipulated and stimulated directly using a flexible membrane driven by changes in pneumatic pressure, and therefore those of ordinary skill would have found it obvious to substitute the imprinting elements 91 of Fuhr with flexible membranes that can selectively be expanded to displace and remove cells in a similar manner.   Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.



	With respect to claim 4, Fuhr and Cliffel disclose the combination as described above.  Fuhr shows in Fig. 6 that the inner surfaces 92, 80 of the chamber are substantially planar.

	With respect to claims 5, 16 and 17, Fuhr and Cliffel disclose the combination as described above.  Fuhr further indicates in at least paragraph [0030] that surfaces of the chamber can be coated with fibronectin and collagen to promote cell adhesion.  Fuhr shows in Fig. 8 that the surface opposite the mechanical excluding means is intended to support adherent cells.

	With respect to claims 6-9, Fuhr and Cliffel disclose the combination as described above.  Cliffel additionally teaches that the mechanical excluding means is formed using a flexible membrane (Figure 7A:705) that is pneumatically activated using an actuation line (Figure 7A:723).  PDMS materials suitable for use as a flexible membrane are taught by Cliffel in at least paragraphs [0316] and [0317].  It would have been obvious to use these flexible membranes in the Fuhr system, either to move Fuhr’s imprinting devices 91 or to directly contact the cells. 

	
	With respect to claims 13 and 14, Fuhr and Cliffel disclose the combination as described above.  Cliffel additionally discusses evaluating genetically modified cells and adherent cells in at least paragraphs [0014], [0166] and [0191].

	With respect to claim 19, Fuhr and Cliffel disclose the combination as described above.  Fuhr additionally shows in the Figures that cells are applied to cover a second area and a first area, and that the mechanical excluding means operates on cells covering the first area.

	With respect to claim 22, Fuhr and Cliffel disclose the combination as described above.  Fuhr and Cliffel each teach evaluating adherent cells.

	With respect to claim 23, Fuhr and Cliffel disclose the combination as described above.  Fuhr additionally recognizes in at least paragraphs [0011], [0014], [0024] and [0086] that the degree of injury to cells in the first area is primarily dependent on the is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (here, limitations pertaining to whether or not the mechanical excluding means are used to cause cell death) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2143.

Claims 11, 12, 15, 20 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 20060134600) in view of Cliffel (US 20050014129) as applied to claims 1, 10 and 13, and further in view of Larsen (US 20160067710).
	Fuhr and Cliffel disclose the combination as described above.  Although Cliffel teaches an inlet flow channel and a pump, the cited references do not expressly teach that cell activity is monitored using a microscope.
	Larsen discloses a system and method for monitoring cell migration in which cells are cultured in a microfluidic chamber (Figure 1:1).  Cell activity and movement is 
	Before the effective filing date of the claimed invention, it would have been obvious to use a microscope and at least one stain to improve observation of cell activity when practicing the Fuhr method.  Larsen teaches that microscopes and fluorescent stains are common optical tool that are often used when detecting and evaluating cells.  Those of ordinary skill would have recognized that this would be a considerable improvement over attempting to monitor cell behavior using only the naked eye.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 20060134600) in view of Cliffel (US 20050014129) as applied to claim 7, and further in view of Guenat (US 20160194588).
	Fuhr and Cliffel disclose the combination as described above, however do not teach that the mechanical excluding means includes a membrane actuated using ferromagnetic particles.
	Guenat discloses a microfluidic device for processing cell culture fluid.  The device includes a fluid inlet (Figure 2D:275), a culture chamber (Figure 2D:221) and a fluid outlet (Figure 2D:285).  At least one membrane (Figure 2D:204) is used to adjust fluid flow through the system.  Guenat teaches in at least paragraphs [0023] and [0134] that the membrane is actuated using magnetic particles (“deflection can be achieved by a magnetic force, i.e. by the addition of magnetic materials either in the membrane or outside of the membrane” and “The membrane can be deflected, using different 
	 Before the effective filing date of the claimed invention, it would have been obvious to use ferromagnetic particles to deflect the membrane in the modified Fuhr device.  Guenat expressly teaches that magnetic, electric, pneumatic, shape memory, etc. actuators are generally understood to be functionally equivalent and obvious variants.  Accordingly, those of ordinary skill would have recognized that each of the Fuhr mechanical excluding elements actuated using a magnetic field that interacts with ferromagnetic particles provided in a flexible membrane.

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Although it is agreed that Fuhr discusses embodiments in which the device is not used to damage cells, Fuhr recognizes in  in at least paragraphs [0011], [0014], [0024] and [0086] that the degree of injury to cells in the first area is primarily dependent on the advance velocity of the mechanical excluding means.  Fuhr states that damage/death to cells will occur at high velocities, whereas injury can be prevented when moving the mechanical excluding means at low velocities (“cells remain uninjured as the probe moves through the cell material if the advance velocity is sufficiently low that the adhesion contacts between the cells detach in natural ways, i.e., ways which do not influence or destroy the cells, and may reform in the changing environment”).  Accordingly, those of ordinary skill would understand that the Fuhr device could be used is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (here, limitations pertaining to whether or not the mechanical excluding means are used to cause cell death) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2143.
Furthermore, it is noted that independent claim 1 does not include limitations stating that the microfluidic device is configured to damage cells.
Applicant additionally argues that the cited art does not disclose a second area outside the operation range of the mechanical excluding means.  However, Figs. 1A-C, 2K and 5 clearly show that cell material is deposited in areas that surround the operation range of a mechanical excluding means.  Figs. 8C-D show that untreated cells surround portions 25 where cells have been removed from the deposited cell material.
Applicant further argues that Cliffel teaches a membrane that can be deflected to control the flow of a medium, and therefore does not relate to an actuator that intentionally injures multicellular assemblies.  Cliffel teaches in at least paragraph [0227] that the membrane is deflected to impart a force on a cell (“Note that by deflecting the membrane 705 forces may be applied to the cell 701, in particular when the cell 701 is attached to the membrane 705”).  Cliffel relates to using an actuation line to pressurize a mechanical means that presses on an immobilized cell, and therefore is similar in design and function to both Fuhr’s disclosure and Applicant’s disclosure. 
Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799